 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   ANTHONY R. HAKL, State Bar No. 197335
     Supervising Deputy Attorney General
 3   GABRIELLE D. BOUTIN, State Bar No. 267308
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6053
 6    Fax: (916) 324-8835
      E-mail: Gabrielle.Boutin@doj.ca.gov
 7   Attorneys for Defendant Attorney General Xavier
     Becerra
 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12

13   MICHAEL RICHARDSON,                               2:17-cv-1838 JAM AC PS

14                                       Plaintiff,

15                 v.                                  STIPULATION FOR BRIEFING
                                                       SCHEDULE FOR MOTION FOR
16                                                     JUDGMENT ON THE PLEADINGS;
     JEFFERSON SESSIONS, in his official               [PROPOSED] ORDER
17   capacity; XAVIER BECERRA, in his
     official capacity,                           Dept:            26
18                                                Judge:           The Hon. Allison Claire
                                      Defendants. Trial Date:      9/16/19
19                                                Action Filed:    9/5/2017

20

21

22

23

24

25

26

27

28

                  STIPULATION FOR BRIEFING SCHEDULE; [PROPOSED] ORDER (2:17-cv-1838 JAM AC PS)
 1         Plaintiff Michael Richardson and Defendant Attorney General Xavier Becerra, in his
 2   official capacity as Attorney General of the State of California, hereby stipulate as follows:
 3         1.     On October 31, 2018, Defendant filed in this action a Motion for Judgment on the
 4   Pleadings (Motion), ECF No. 37, noticing the hearing for February 6, 2019, at 10:00 a.m. in
 5   Department 26.
 6         2.     Before Defendant filed the Motion, Plaintiff and Defendant agreed to the February 6
 7   hearing date and agreed to the following briefing schedule for the Motion:
 8               Opening brief: October 31, 2018
 9               Opposition to Motion: January 16, 2019
10               Reply brief in support of Motion: January 30, 2019
11         3.     Since Defendant timely filed the opening brief, Plaintiff and Defendant Becerra now
12   formally agree and stipulate to the remaining briefing deadlines and ask the Court to enter an
13   order affirming them and the February 6, 2019, hearing date.
14

15         IT IS SO STIPULATED.
16
                      5 2018
     Dated: November __,                                /s/ Michael Richardson
                                                      _________________________
17                                                         Michael Richardson
                                                           Plaintiff in pro per
18

19

20
                      5 2018
     Dated: November __,                                   Respectfully Submitted,
21
                                                           XAVIER BECERRA
22                                                         Attorney General of California
                                                           ANTHONY R. HAKL
23                                                         Supervising Deputy Attorney General

24

25
                                                           /s/ Gabrielle D. Boutin
26                                                         GABRIELLE D. BOUTIN
                                                           Deputy Attorney General
27                                                         Attorneys for Defendant
                                                           Attorney General Xavier Becerra
28
                                                      1
                   STIPULATION FOR BRIEFING SCHEDULE; [PROPOSED] ORDER (2:17-cv-1838 JAM AC PS)
 1                                      [PROPOSED] ORDER
 2          Based on the Parties’ STIPULATION FOR BRIEFING SCHEDULE FOR MOTION

 3   FOR JUDGMENT ON THE PLEADINGS, the Court orders the following briefing schedule for

 4   Defendant’s Motion for Judgment on the Pleadings, ECF No. 37:

 5             Opposition to Motion: January 16, 2019

 6             Reply brief in support of Motion: January 30, 2019

 7          The Motion for Judgment on the Pleadings shall heard, as noticed, on February 6, 2019, at

 8   10:00 a.m. in Department 26.

 9

10   IT IS SO ORDERED.

11
     Dated: November 6, 2018
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
                 STIPULATION FOR BRIEFING SCHEDULE; [PROPOSED] ORDER (2:17-cv-1838 JAM AC PS)
